                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 QUENTIN DOOLEY,

                Plaintiff,                                  CIVIL ACTION NO.: 6:18-cv-49

        V.



 DR. HEINS; and DR. BROOME,

                Defendants.



                                           ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 23. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES Plaintiffs monetary damages claims against

Defendants in their official capacities.    Plaintiffs deliberate indifference claims against

Defendants in their individual capacities remain pending.

       SO ORDERED,this._i4^day of February, 2020.


                                     j. rakdaltiall,chief judge
                                      UNITgjySTATES DISTRICT COURT
                                     SUUTHERN DISTRICT OF GEORGIA
